DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/4/2019. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amma et al (2018/0141341 A1: figures 7, 12A, 12B, 13A-13C and 14 and paragraphs 60-65 and 69).
Amma et al teach a method of forming a liquid ejection head including manufacturing a flow path constituting member (figure 14) for supplying a liquid to a plurality of an ejection module, the manufacturing of a flow path constituting member including using a metal mold which is constituted of a fixed mold (K100) and a movable mold (K200, K300), and the ejection module being configured to eject the liquid, the manufacturing a flow path constituting member comprising: a first step of molding a first member (50) at a first location, a second member (60) at a second location and a third member (70) at a third location in a first molding step (figure 13A), this is done after clamping of the fixed mold to the movable molds as illustrated in figure 13A; a second step of joining the first member (50) and the second member (60) and a third step of joining the second member (60) to the third member (70) as illustrated in figure 13D.  Figure 14 illustrates the molded bonding points (291) that connect the first, second and third member in the figure 13D.  It is noted that the first and second members and the second and third members are connected after moving the movable molds (K200) and (K300) into position with the first member (50) held in the fixed mold (K100).  The molding of the bonding points is done at the same station and the resin will fill the voids between the members (50 and 60) first and the voids between the members (60 and 70) based on the positioning of the preformed members in figure 13D. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-9, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amma et al (-341) taken together with Kimura et al (2016/0345968 A1: figures 3A, 3B, 7A-7C and 10; and paragraphs 28, 33 and 45).
Amma et al disclose the process of forming a liquid ejecting head from three plate shaped members (50, 60, 70) that are bonded together by additional injection of resin, but the reference does not disclose forming the bonds between layers (50 and 60) and layers (60 and 70) at different positions of the fixed mold.
Kimura et al disclose a method of manufacturing a liquid ejection head from three injection molded pieces (H100, H121 and H122).  The reference discloses that the bonds between members (H100 and H121) are done at a first position and the bonds between (H100 and H122) are injection molded at a second position, see paragraph 45.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Amma et al by performing the bonding of different injection molded pieces at different positions of the mold as disclosed by Kimura et al as such is a design choice that would allow for an alternative to having two moving mold pieces moving into position in one location.  One of ordinary skill in the art would expect the injection of bonding material at two positions to work at least as well as bonds created at the same position.
Allowable Subject Matter
Claims 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 10, none of the prior art of record teaches or suggests the method of claim 8 wherein a gas vent for causing the passage to communicate with an outside is formed in the die member.
In regards to claim 13, none of the prior art of record teaches or suggests the method of claim 8 wherein a projection projecting toward the third member and extending in parallel to the passage is formed in the die member for the purpose of limiting deformation of the third member.
In regards to claim 14, none of the prior art of record teaches or suggests the method of claim 5, wherein, in the first step, the third member is formed such that a portion adjacent to the gate is thicker than other portions to limit deformation of the third member after molding.
Amma et al disclose the method in general with the formation of three rectangular pieces that are simultaneously injection molded and then bonded to one another in a subsequent step, but the reference fails to disclose the above features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        10/27/2022